Citation Nr: 1105949	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 
1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2008, a statement of the case 
was issued in January 2009, and a substantive appeal was received 
in January 2009.  

Additional VA treatment records were associated with the claims 
file after the January 2009 statement of the case.  However, as 
these records do not address the disability on appeal, this 
evidence is not pertinent to the claim.  Thus, waiver of RO 
consideration of this evidence is not necessary.  38 C.F.R. 
§ 20.1304(c).   

The Veteran also appealed the issue of entitlement to an initial 
rating in excess of 50 percent for posttraumatic stress disorder 
(PTSD).  The RO issued a statement of the case in December 2009.  
However, the Veteran failed to file a substantive appeal.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration of this issue.  See 38 C.F.R. § 20.204

The Board observes that the June 2008 rating decision also 
denied service connection for diabetes mellitus, type II.  
While it appears that the Veteran did not file a valid 
notice of disagreement pursuant to  38 C.F.R. § 20.201, in 
October 2008, he submitted additional evidence pertaining 
to this disability and in a January 2009 statement, he 
requested to be reevaluated for this disability.  
Accordingly, as a notice of disagreement was not 
submitted, the Board does not have jurisdiction over this 
matter, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran's service-connected left ear hearing loss is 
productive of Level I hearing acuity; service connection has not 
been established for right ear hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability 
evaluation for the Veteran's service connected left ear hearing 
loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including 
§§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in May 2007), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The record shows that in a May 2007 VCAA letter, the appellant 
was informed of the information and evidence necessary to warrant 
entitlement to the underlying claim for service connection.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Further, the notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).   In the present appeal, the 
May 2007 letter also gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in May 
2007, which was prior to the June 2008 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

At this point, the Board acknowledges the decision of the Court 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vazquez-
Flores because the present appeal involves the claim for a higher 
initial rating, not a claim for an increased rating.  Further, 
the U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez-Flores, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).   Reviewing the May 2007 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records and a VA fee-based examination.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA fee-based examination in December 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is not 
necessary. 

However, relevant to the Veteran's initial evaluation for his 
bilateral hearing loss disability, the Board notes that, in 
Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The Board notes that the Court's 
rationale in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R.  § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.

In this case, the December 2007 VA examiner noted that the 
Veteran had problems frequently misunderstanding people.  
Moreover, the Veteran has not asserted any other functional 
effects.  Therefore, the Board finds the December 2007 VA 
examination is sufficient under Martinak and the functional 
effects of his hearing loss disability were adequately addressed 
to consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking a compensable rating for service-connected 
left ear hearing loss.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory acuity 
levels designated from I for essentially normal acuity, through 
XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

A zero percent evaluation is provided where hearing in the better 
ear is I and hearing in the poorer ear is I through IX; where 
hearing in the better ear is II, and hearing in the poorer ear is 
II to IV; or where there is level III hearing in both ears. 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In the instant case, the RO granted service connection for left 
ear hearing loss in the June 2008 rating decision, and assigned a 
noncompensable evaluation because the condition was not shown to 
be compensable under current VA criteria.  The medical evidence 
of record has been thoroughly reviewed.  A June 2007 VA treatment 
record indicated that the Veteran complained of chronic tinnitus 
and hearing loss and was referred to audiology for a 
consultation.  A consultation was done in July 2007.  The 
examiner noted that the Veteran had word recognition of 88 
percent in the left ear.  The impression was normal hearing from 
250k-3k with moderate to severe sensorineural hearing loss from 
4-8K.  Word recognition for conversational speech was good.  
Unfortunately, pure tone thresholds for rating purposes were not 
provided.  

Subsequently, the Veteran was afforded a VA fee-based 
audiological examination in December 2007, which showed pure tone 
thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
5
10
25
30
LEFT
15
15
20
60

The puretone threshold average when rounded was 18 the right ear 
and 28 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  The diagnosis 
was severe high frequency sensorineural hearing loss in the left 
ear and normal hearing in the right ear according to VA 
guidelines for defining hearing loss.  The subjective factors 
were frequently misunderstanding what people say.    

At the time of the December 2007 VA fee-based examination, the 
Veteran was shown to have an average puretone hearing loss in the 
left ear of 28 decibels, with 96 percent speech discrimination, 
which translates to a Roman numeral designation of I for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran is not 
service connected for the right ear, the right ear is assigned a 
Roman numeral designation of I, subject to 38 C.F.R. § 3.383.  
38 C.F.R. § 4.85(f).  In this case 38 C.F.R. § 3.383 does not 
apply because the left ear does not warrant a compensable 
evaluation and the right ear does not meet the criteria of 
38 C.F.R. § 3.385 for an impaired hearing disability.  Thus, when 
applying Table VII, Diagnostic Code 6100, level I for the left 
ear and level I for the right ear equates to a zero percent 
disability evaluation.

Table VIA is not for application because the Veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 Hertz 
and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

The Board has carefully reviewed and considered the Veteran's 
statements regarding the severity of his left ear loss and his 
indication that the July 2007 audiological consult showed that he 
should be awarded 10 percent.  However, this consultation did not 
provide pure tone threshold averages for rating purposes.  The 
Board acknowledges that the Veteran, in advancing this appeal, 
believes that the disability on appeal has been more severe than 
the assigned disability rating reflects.  Medical evidence is 
generally required to address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, however, the 
competent medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

Therefore, the Board must find that an initial compensable rating 
is not warranted.  As noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are rendered, 
there is no doubt as to the proper evaluation to assign.  
Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Applying the December 2007 audiological 
test results to the regulatory criteria, the Board is compelled 
to conclude that the preponderance of the evidence is against 
entitlement to a compensable rating.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  The Veteran 
may always advance an increased rating claim if the severity of 
his left ear hearing loss disability should increase in the 
future.

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

As noted above, the Court has found that the schedular criteria 
for hearing loss do not adequately address the functional effects 
that the Veteran's disability has on his daily activities.  
However, in this case, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
service-connected hearing loss disorder resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
the regular rating schedule standards.  Although, there has been 
indication that the Veteran frequently misunderstood people, the 
evidence does not show that this affected his ability to work.  
Further, there is no evidence to show that the Veteran has ever 
been hospitalized for his hearing loss.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

An initial compensable rating for left ear hearing loss is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


